NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 4, 2013*
                              Decided November 4, 2013

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                      MICHAEL S. KANNE, Circuit Judge

                      ANN CLAIRE WILLIAMS, Circuit Judge

Nos. 12-2841 & 12-2842

UNITED STATES OF AMERICA,                     Appeals from the United States District
     Plaintiff-Appellee,                      Court for the Northern District of Indiana,
                                              South Bend Division.
      v.
                                              Nos. 3:10cr120-001 and 3:10cr126-002
JEREMIE SHENEMAN,
     Defendant-Appellant.                     Jon E. DeGuilio,
                                              Judge.

                                       ORDER

      Jeremie Sheneman, a loan officer, was tried for and convicted of participating in
two wire-fraud schemes, see 18 U.S.C. § 1343, and was sentenced to concurrent 120
months’ sentences. The two schemes were prosecuted under two case numbers.
Sheneman has appealed the consolidated judgment from those cases; we affirm.

      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. The appeals are thus submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
Nos. 12-2841 & 12-2842                                                                Page 2

        In the first scheme, Sheneman collaborated with his father to broker the sale of 60
residential properties, lie to the buyers and lenders about the properties’ values and the
buyers’ creditworthiness, and then pocket the sales’ profits for themselves. As we
recounted in the father’s separate appeal, United States v. Sheneman, 682 F.3d 623 (7th
Cir. 2012), the properties, which father and son falsely touted as reliable sources of
rental income, were plagued with costly, undisclosed problems such as faulty
plumbing, termite damage, or leaky roofs, and no tenants.

       The first scheme exploited four unsophisticated buyers: two foreigners on
student visas, an electrician, and a maintenance worker. Sheneman prepared loan
applications for them by overstating their incomes, inflating the balances of their bank
accounts, and forging the buyers’ signatures, among other lies to the lenders. Unaware
of the buyers’ real means or the properties’ true values, lenders financed the purchases,
wiring the purchase prices at the closings. The majority of the proceeds—totaling $3.1
million—went into the father’s bank account, but $360,000 went directly to Sheneman.
The father also transferred another $646,000 to him, according to a forensic auditor’s
testimony. The buyers could not make the hefty mortgage payments on many of the
dilapidated properties so they went into foreclosure and were sold at a loss. A jury later
convicted Sheneman and his father of this wire-fraud scheme.

        The second scheme involved Sheneman’s grandmother. Sheneman arranged for
her to buy real estate properties by submitting fraudulent loan applications on her
behalf. Among other lies, the applications dramatically overstated her income and
misrepresented the intended use of some of the properties to make the loans appear less
risky. Sheneman secured more than $4 million from this scheme, of which he was also
convicted. Although Sheneman has appealed his conviction on this second scheme, his
opening brief advances no arguments against it, so we address it no further.

        Sheneman challenges only the sufficiency of the evidence for the conviction on
the first scheme. To prove wire fraud, the government needed to show that Sheneman
intentionally participated in a scheme to defraud and used wire communications to
further the scheme. United States v. Westerfield, 714 F.3d 480, 484–85 (7th Cir. 2013);
United States v. Roberts, 534 F.3d 560, 569 (7th Cir. 2008). Because Sheneman did not
move for a judgment of acquittal, only a manifest miscarriage of justice would justify
reversal—we have called this “perhaps the most demanding standard of appellate
review.” United States v. Rea, 621 F.3d 595, 601–02 (7th Cir. 2010); United States v. Turner,
551 F.3d 657, 662 (7th Cir. 2008). Here the government submitted ample evidence of
wire fraud: Sheneman and his father provided to the lenders fraudulent applications
Nos. 12-2841 & 12-2842                                                                  Page 3

seeking funds from them to finance purchases, and the lenders financed those
purchases by wiring the requested funds to both Sheneman and his father. These two
facts alone gave the jury sufficient proof of wire fraud. See United States v. Jaffe, 387 F.3d
677, 680–81 (7th Cir. 2004); United States v. Berkley, 333 F.3d 776, 780 (7th Cir. 2003).

       Sheneman insists that he could not have committed wire fraud because, like the
defendant in United States v. Walters, 997 F.2d 1219 (7th Cir. 1993), he asserts that he did
not receive any disbursed funds. Walters was a professional sports agent who signed
college football players to contracts (making them ineligible to play in college) while the
players continued to receive athletic scholarships. Because Walters himself obtained no
scholarship money, we reversed the conviction for mail fraud. 997 F.2d at 1224–27. But
the evidence in Sheneman’s case supplies what was missing in Walters. First, testimony
and documents at trial showed that Sheneman did receive $360,000 directly from the
property sales, plus more than $600,000 his father gave him. Second, even if Sheneman’s
father had gotten everything and Sheneman nothing, the evidence would be sufficient
because, unlike Walters, Sheneman intentionally participated in a scheme to defraud
using the wires to enrich at least one of the schemers—the essence of wire fraud, Jaffe,
387 F.3d at 680. That is why in Walters we expressly left open the question whether
Walters could have been prosecuted for participating in a fraud scheme with the football
players as co-schemers. 997 F.2d at 1227.

        Sheneman also asserts that evidence was insufficient because wiring the money
was not essential to the fraud schemes. But as we explained to Sheneman’s father in his
appeal, the wire transfers need only have been foreseeable. Sheneman, 682 F.3d at
629–30. Sheneman expected that the lenders would furnish the funds for the property
sold; that made the wire transfers foreseeable. See United States v. Adcock, 534 F.3d 635,
640–41 (7th Cir. 2008); United States v. Ratliff-White, 493 F.3d 812, 819 (7th Cir. 2007).
Moreover, Sheneman was a loan officer; someone like him familiar with the financing of
real-estate transactions would know by his experience that the lenders would transfer
the money by wire. See Sheneman, 682 F.3d at 630.

        Sheneman raises other arguments in his scattershot reply brief, but because he
raises them there for the first time and gives the government no chance to respond, they
are all waived. United States v. Roberts, 534 F.3d 560, 568 n.5 (7th Cir. 2008); United States
v. Nonahal, 338 F.3d 668, 671 n.1 (7th Cir. 2003) (enforcing rule against pro-se appellant).

                                                                                 AFFIRMED.